      Case 1:19-cv-00086-JCG Document 131       Filed 09/15/21   Page 1 of 21



             UNITED STATES COURT OF INTERNATIONAL TRADE
              BEFORE THE HONORABLE JENNIFER CHOE-GROVES
                                         )
SEAH STEEL CORPORATION,                  )
                                         )
                Plaintiff,               )
                                         )
                and                      )
                                         )
HUSTEEL CO., LTD., NEXTEEL CO.,          )
LTD., AJU BESTEEL CO., LTD., AND         )
ILJIN STEEL CORPORATION,                 )
                                         )
                Consolidated Plaintiffs, )
                                         )
                and                      )
                                         )
HYUNDAI STEEL COMPANY AND ILJIN )          Consol. Court No. 19-00086
STEEL CORPORATION,                       )
                                         ) PUBLIC DOCUMENT
                Plaintiffs-Intervenors,  )
                                         ) Contains No Business Proprietary
      v.                                 ) Information
                                         )
UNITED STATES,                           )
                                         )
                Defendant,               )
                                         )
                and                      )
                                         )
UNITED STATES STEEL CORPORATION, )
MAVERICK TUBE CORPORATION,               )
TENARIS BAY CITY, INC., IPSCO            )
TUBULARS INC., VALLOUREC STAR,           )
L.P., AND WELDED TUBE USA INC.,          )
                                         )
                Defendant-Intervenors.   )
                                         )
COMMENTS OF DEFENDANT-INTERVENORS MAVERICK TUBE CORPORATION,
    TENARIS BAY CITY, INC., AND IPSCO TUBULARS INC. IN SUPPORT OF
               COMMERCE’S FINAL REMAND DETERMINATION
                                 Gregory J. Spak
                                 Frank J. Schweitzer
                                 Kristina Zissis
                                 Matthew W. Solomon
                                 White & Case LLP
                                 701 Thirteenth Street, N.W.
                                 Washington, D.C. 20005
                                 202-626-3600
                                 Counsel to Defendant-Intervenors Maverick Tube
                                 Corporation, Tenaris Bay City, Inc., and IPSCO
Dated: September 15, 2021        Tubulars Inc.
Case 1:19-cv-00086-JCG Document 131                                  Filed 09/15/21             Page 2 of 21




                                     TABLE OF CONTENTS

INTRODUCTION ...............................................................................................................1

COMMERCE PROPERLY APPLIED THE G&A RATIO OF SEAH’S U.S.
AFFILIATE IN ITS FINAL REMAND DETERMINATION ............................................2

COMMERCE CORRECTLY INCLUDED INVENTORY VALUATION
LOSSES IN THE CALCULATION OF SEAH’S G&A EXPENSE RATIO .....................9

CONCLUSION ..................................................................................................................15
          Case 1:19-cv-00086-JCG Document 131                                    Filed 09/15/21            Page 3 of 21




                                               TABLE OF AUTHORITIES
                                                                                                                               Page(s)
                                                               CASES

SeAH Steel Co. v. United States,
   Consol. Court No. 19-00086, Slip. Op. 21-43 (Apr. 14, 2021) ...................................... passim

Torrington Co. v. United States,
   20 C.I.T. 632 (1996) ...............................................................................................................10


                                          STATUTES AND REGULATIONS

19 U.S.C. § 1677a(d) ..................................................................................................................5, 8

19 U.S.C. § 1677a(d)(1) ..................................................................................................................4

19 U.S.C. § 1677a(d)(2) .............................................................................................................. 3-4



                                    ADMINISTRATIVE DETERMINATIONS


Certain Carbon and Alloy Steel Cut-To-Length Plate from Belgium: Final Results
   of Antidumping Duty Administrative Review; 2016-2018,
   85 Fed. Reg. 3,028 (Dep’t Commerce Jan. 17, 2020) ............................................................14

Certain Carbon and Alloy Steel Cut-to-Length Plate from France: Final
   Determination of Sales at Less Than Fair Value,
   82 Fed. Reg. 16,363 (Dep’t Commerce Apr. 4, 2017) ..............................................................8

Certain Crystalline Silicon Photovoltaic Products From Taiwan: Final Results of
   Antidumping Duty Administrative Review; 2014-2016,
   82 Fed. Reg. 31,555 (Dep’t Commerce July 7, 2017) ................................................ 12-13, 15

Certain Hot-Rolled Steel Flat Products from Brazil; Final Determination of Sales
   at Less Than Fair Value and Final Affirmative Determination of Critical
   Circumstances, in Part,
   81 Fed. Reg. 53,424 (Dep’t Commerce Aug. 12, 2016) ...........................................................8

Certain Hot-Rolled Steel Flat Products from the Republic of Korea: Final Results
   of Antidumping Duty Administrative Review; 2016-2017,
   84 Fed. Reg. 32,720 (Dep’t Commerce July 9, 2019) ............................................................14
         Case 1:19-cv-00086-JCG Document 131                       Filed 09/15/21        Page 4 of 21




Certain Oil Country Tubular Goods from the Republic of Korea: Final Results of
   Antidumping Administrative Review; 2016-2017,
   84 Fed. Reg. 24,085 (Dep’t Commerce May 24, 2019) ................................................. passim

Circular Welded Non-Alloy Steel Pipe from the Republic of Korea: Final Results
   of the Antidumping Duty Administrative Review,
   75 Fed. Reg. 34,980 (Dep’t Commerce June 21, 2010) .........................................................12

Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes From the
   Republic of Korea: Final Results of Antidumping Duty Administrative Review;
   2018-2019,
   86 Fed. Reg. 35,060 (Dep’t Commerce July 1, 2021) .......................................................... 6-7

Stainless Steel Wire Rod from the Republic of Korea: Final Results of
    Antidumping Duty Administrative Review,
    69 Fed. Reg. 19,153 (Dep’t Commerce Apr. 12, 2004) .................................................... 14-15

Welded Line Pipe from the Republic of Korea: Final Determination of Sales at
   Less Than Fair Value,
   80 Fed. Reg. 61,366 (Dep’t Commerce Oct. 13, 2015) ........................................................ 7-8




                                                        ii
       Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21     Page 5 of 21




       In accordance with this Court’s decision and remand order in SeAH Steel Co. v. United

States, Consol. Court No. 19-00086, Slip. Op. 21-43 (Apr. 14, 2021) (“Remand Order”) (ECF

No. 104), Defendant-Intervenors Maverick Tube Corporation, Tenaris Bay City, Inc., and IPSCO

Tubulars Inc. hereby submit comments in support of the Final Results of Redetermination

Pursuant to Court Remand, July 16, 2021 (“Final Remand Determination”) (ECF No. 118)

issued by the Department of Commerce (“Commerce”).

       INTRODUCTION

       This Court’s Remand Order instructed Commerce to take further action regarding five

issues in Commerce’s final results for the third administrative review of oil country tubular

goods (“OCTG”) from Korea: (1) to further explain or reconsider its particular market situation

determination and adjustment; (2) to reallocate costs for NEXTEEL’s non-prime merchandise

based on the actual costs of prime and non-prime products; (3) to further explain or reconsider its

treatment of NEXTEEL’s production line suspension costs; (4) to recalculate SeAH’s further

manufacturing cost; and (5) to further explain or reconsider its decision to include SeAH’s

inventory valuation losses as general and administrative (“G&A”) expenses. Remand Order at

76; Certain Oil Country Tubular Goods from the Republic of Korea: Final Results of the

Antidumping Duty Administrative Review; 2016-2017, 84 Fed. Reg. 24,085 (Dep’t Commerce

May 24, 2019) (“Final Results”) (PR Doc. 359).1

       These comments address the two issues pertaining to SeAH Steel Corporation (“SeAH”):

Commerce’s application of the G&A expense ratio of SeAH’s U.S. affiliate Pusan Pipe America

Inc. (“PPA”) to imported pipe that was subsequently further manufactured and resold, and

Commerce’s inclusion of SeAH’s inventory valuation losses that related to raw materials and


1
 Citations to the administrative record indicate the public record document numbers (“PR Doc.”)
and the remand public record document numbers (“RPR Doc.”).


                                                1
       Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21     Page 6 of 21




work-in-process (“WIP”) in its calculation of SeAH’s G&A expense ratio. Separate comments

previously and concurrently submitted by Defendant-Intervenors United States Steel Corporation

address other issues from the Final Remand Determination.              See United States Steel

Corporation’s Comments in Partial Opposition in Remand Redetermination, Aug. 13, 2021

(ECF No. 124).

       Commerce’s Final Remand Determination addresses the Court’s concerns and the

parties’ arguments, and provides a robust discussion and explanation of its rationale for reaching

its conclusions regarding each of these issues. As demonstrated below, SeAH’s arguments in

opposition provide no basis for the Court to disturb the Final Remand Determination. See

Comments of SeAH Steel Corporation on Commerce’s July 16 Redetermination, Aug. 13, 2021

(“SeAH Comments”) (ECF No. 119). Commerce’s Final Remand Determination is consistent

with the relevant statutory requirements, supported by substantial evidence on the record, and

addresses the concerns identified in the Court’s Remand Order. The Court should affirm the

Final Remand Determination with respect to these issues.

       COMMERCE PROPERLY APPLIED THE G&A RATIO OF SEAH’S U.S.
       AFFILIATE IN ITS FINAL REMAND DETERMINATION

       In the Final Results, Commerce allocated the G&A expenses of SeAH’s U.S. affiliate

PPA to imported pipe, whether further manufactured or not, sold in the U.S. market. See Issues

and Decision Memorandum accompanying the Final Results at Comment 6 (“Final IDM”) (PR

Doc. 351). Commerce applied PPA’s general expense ratio to the cost of the imported OCTG

that was not further manufactured and included these expenses as indirect selling, and applied

PPA’s general expense ratio to the further manufacturing costs plus the cost of the imported

OCTG (that was further manufactured) and included these general expenses as further

manufacturing. Final IDM at 79. The Court sustained Commerce’s application of PPA’s general



                                                2
        Case 1:19-cv-00086-JCG Document 131             Filed 09/15/21    Page 7 of 21




expense ratio to the cost of the imported OCTG that was not further manufactured. However, the

Court remanded to Commerce to recalculate SeAH’s further manufacturing cost. Remand Order

at 69, 76.

        In its Remand Order, the Court stated that Commerce’s “explanation as to balanced

accounting does not address Commerce’s statutory authority or the reasonableness of applying

PPA’s expense ratio to the cost of further manufacturing plus the cost of the imported OCTG

pipe to calculate the amount deductible as the cost of further manufacturing under 19 U.S.C. §

1677a(d)(2).” Remand Order at 68-69. The Court also stated that “{t}he statute authorizes

Commerce to reduce the constructed export price by ‘the cost of any further manufacture or

assembly (including additional material and labor),” but that “{t}he cost of production of the

imported OCTG pipe is not a cost incurred for further manufacture.” Remand Order at 69 (citing

19 U.S.C. § 1677a(d)(2) (emphasis added)).

        Following Commerce’s issuance of a Draft Remand Determination, and its consideration

of the parties’ respective comments, in the Final Remand Determination Commerce continued to

apply PPA’s general expense ratio to the cost of imported OCTG, but addressed the Court’s

comments and reclassified all such expenses allocated to the COP of imported pipe as indirect

selling expenses. Final Remand Determination at 23; see also Draft Results of Redetermination

Pursuant to Court Remand Oil Country Tubular Goods from the Republic of Korea, SeAH Steel

Co. v. United States, Consolidated Court No. 19-00086, Slip. Op. 21-43 (April 14, 2021) (June 4,

2021) (RPR Doc. 7). In response to the Court’s remand instructions, Commerce “adopted a

revised approach which does not deduct the cost of imported pipe as further manufacturing

expenses.” Final Remand Determination at 20. Instead, Commerce reclassified as indirect

selling expenses the amount of G&A expenses applied to the COP of further manufactured pipe.




                                               3
       Case 1:19-cv-00086-JCG Document 131                Filed 09/15/21     Page 8 of 21




Final Remand Determination at 22. Commerce explained that this approach is consistent with

the statutory requirements and permits a full accounting of the PPA’s general expenses. Final

Remand Determination at 23.

       When calculating CEP, the statute directs Commerce to deduct both indirect selling

expenses incurred by the affiliated reseller and U.S. further manufacturing costs. See 19 U.S.C.

§ 1677a(d)(1) (The price used to establish CEP “shall also be reduced by” the amount of any

selling expenses “generally incurred by or for the account of … the affiliated seller in the United

States, in selling the subject merchandise (or subject merchandise to which value has been

added)”); id. § 1677a(d)(2) (noting that price used to establish CEP “shall also be reduced by . . .

the cost of any further manufacture or assembly”). PPA’s G&A expenses relate to just two

business activities: “reselling imported products and arranging for third parties to further

manufacture certain imported products for which PPA pays a processing or tolling fee.” Final

Remand Determination at 19. These two activities are comprised of three components: the

imported pipe that was not further manufactured; the imported pipe that was further

manufactured; and the further processing fees. For this reason, Commerce explains:

       {I}t would distort the accuracy of the calculations if we were to allocate PPA’s
       company-wide general expense ratio only to two of the three components of the
       company’s activities, i.e., the imported products that were not further
       manufactured and the further manufacturing fees, but not to the third component,
       i.e., the imported products that were further manufactured, where in fact all three
       activities serve as the denominator for PPA’s reported general expense ratio
       calculation.

Final Remand Determination at 22. Commerce’s Final Remand Determination distinguishes

between “the portion of PPA’s general expenses that is reasonably classified” as (1) “further

manufacturing where applied to the further manufacturing costs” and (2) “indirect selling where

applied to the cost of all imported OCTG, i.e., the imported OCTG that were further




                                                 4
       Case 1:19-cv-00086-JCG Document 131                Filed 09/15/21     Page 9 of 21




manufactured and the imported OCTG that were not further manufactured.” Final Remand

Determination at 23. Commerce also addresses the Court’s specific concern that the COP of the

imported OCTG pipe is not a cost incurred for further manufacture by reclassifying as indirect

selling expenses the amount of G&A expenses applied to the COP of further manufactured pipe:

       {F}or further manufactured products, we applied PPA’s G&A expense ratio to the
       total cost of further manufacturing, and we included the amount as further
       manufacturing under section 772(d)(2) of the Act. Additionally, we applied PPA’s
       G&A expense ratio to the COP of the imported OCTG, whether further
       manufactured or not, and included the amount as indirect selling expenses under
       section 772(d)(1)(D) of the Act.

Final Remand Determination at 23. Commerce states that “{t}his revised classification both

satisfies the requirements of the statute and allows for a logical and full accounting of the

company’s general expenses.” Final Remand Determination at 23. On remand, through its

reclassification, Commerce continues to properly allocate the G&A expenses to both “the cost of

sales for all imported products whether or not further manufactured” and “any associated further

manufacturing fees,” because both “serve as the denominator to PPA’s reported general expense

ratio.” Final Remand Determination at 20 (emphasis added). There is no statutory argument for

not accounting for a portion of the expenses incurred by a related party seller in the United States

in the CEP calculation. Whether, in the case of PPA, the U.S. expenses relate to general

operations of the company (whose function is to sell), to further manufacturing, or to selling, the

expenses must be deducted. See 19 U.S.C. § 1677a(d) (requiring that CEP be reduced by “any

selling expenses” and “the cost of any further manufacture”).           Commerce’s approach to

deducting these expenses as selling expenses is reasonable.

       In order to make the changes described above, Commerce revised the relevant margin

calculation programming language in the Final Remand Determination. See Final Remand

Determination at 59-60 (“while both selling expenses and further manufacturing costs are



                                                 5
      Case 1:19-cv-00086-JCG Document 131             Filed 09/15/21    Page 10 of 21




deductions from U.S. price in calculating CEP, due to interested party comments we have

revised the variable name used for the G&A expenses related to the imported pipes to denote

selling expenses rather than further manufacturing expenses”).          Commerce’s revised

programming language accurately reflects the reclassification of the imported pipe general

expenses to indirect selling expenses. Commerce’s approach to PPA’s G&A expenses in the

Final Remand Determination is consistent with the statute, addresses the Court’s concerns, and

represents a reasonable approach to allocating PPA’s G&A expenses.

       SeAH raises two arguments regarding Commerce’s approach on remand. First, that

Commerce’s classification of G&A expenses versus selling expenses is contrary to the statute

and Commerce’s normal practice. Second, that the statute does not allow for the deduction from

CEP of G&A expenses incurred by the U.S. affiliate. Both arguments should be rejected.

       As for its first argument, SeAH asserts that the Court held that the statute “does not

permit Commerce to deduct the portion of {PPA’s G&A expense} that were allocated to

imported to pipe as part of the adjustment for further manufacturing costs,” and claims that

“Commerce has attempted to evade th{e} holding by claiming that the portion of G&A expenses

allocated to imported pipe should be considered selling expenses.” SeAH Comments at 3.

SeAH further maintains that Commerce’s approach in the Final Remand Determination is

contrary to its established practice of distinguishing between G&A expenses and selling

expenses, and SeAH relies on Commerce’s recent decision in Heavy-Walled Rectangular Pipe

from Korea. See SeAH Comments at 3-5 (citing Heavy Walled Rectangular Welded Carbon

Steel Pipes and Tubes From the Republic of Korea: Final Results of Antidumping Duty

Administrative Review; 2018-2019, 86 Fed. Reg. 35,060 (Dep’t Commerce July 1, 2021),




                                              6
       Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21     Page 11 of 21




accompanying Issues and Decision Memorandum at 46 (“Heavy Walled Rectangular Final

IDM”)).

       SeAH’s arguments are flawed and should be rejected. Commerce’s reallocation of PPA’s

G&A expenses allocated to imported pipe from further manufacturing to indirect selling is

consistent with the statute, responds to the Court’s instructions, and is reasonable given PPA’s

predominant role as a selling entity. As Commerce explains:

       {I}t is significant that PPA is not performing further manufacturing on its own
       and does not maintain any production facilities for further manufacturing. Rather,
       these processes are performed by tollers, and SeAH’s involvement in further
       manufacturing is perfunctory in nature and is limited to paying a processing fee,
       which we accounted for as a further manufacturing expense. Apart from paying
       the processing fee to the tollers, which we accounted for, SeAH is predominantly
       a selling entity and, thus, it is reasonable to treat the portion of its G&A expenses
       that are related to the cost of the imported products as selling expenses.

Final Remand Determination at 58. SeAH’s reliance on Heavy Walled Rectangular Welded

Carbon Steel Pipes and Tubes from Korea is similarly misplaced. In that case, Commerce

allocated the salary of the respondent’s Chief Executive Officer to G&A expenses, not indirect

selling expenses, because “G&A expenses are those expenses that relate to the general operations

of the company as a whole.” Heavy Walled Rectangular Final IDM at 46. Unlike in that case,

the classification of expenses is not under dispute in this proceeding. Indeed, in the Final Results

of the underlying review, Commerce recognized that “G&A expenses are those expenses which

relate to the general operations of the company as a whole,” and made clear that “the calculation

of the G&A expense ratio is not at question here.” Final IDM at 77. The issue here is whether

Commerce properly allocated PPA’s G&A expenses to further manufacturing and reselling

activities. Relying on several past cases, Commerce concluded that PPA’s “general expenses

relate to the entire activities of the company and therefore should be allocated proportionally to

those activities.” Final Remand Determination at 20-21 (citing Welded Line Pipe from the



                                                 7
       Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21     Page 12 of 21




Republic of Korea: Final Determination of Sales at Less Than Fair Value, 80 Fed. Reg. 61,366

(Dep’t Commerce Oct. 13, 2015), accompanying Issues and Decision Memorandum at Comment

20 (“Because PPA's G&A activities support the general activities of the company as a whole,

including its sales and further manufacturing functions, we applied the G&A ratio to the total

cost of further manufactured products (including the cost of producing the pipe), as well as to the

cost of all non-further manufactured products”); Certain Hot-Rolled Steel Flat Products from

Brazil; Final Determination of Sales at Less Than Fair Value and Final Affirmative

Determination of Critical Circumstances, in Part, 81 Fed. Reg. 53,424 (Dep’t Commerce Aug.

12, 2016), accompanying Issues and Decision Memorandum at Comment 5 (“we agree that

G&A activities support the general activities of a company as a whole, including its sales and

manufacturing functions … {and} find it is appropriate to allocate G&A expenses to all

company activities where the company engages in both further manufacturing and reselling

activities’); Certain Carbon and Alloy Steel Cut-to-Length Plate from France: Final

Determination of Sales at Less Than Fair Value, 82 Fed. Reg. 16,363 (Dep’t Commerce Apr. 4,

2017), accompanying Issues and Decision Memorandum at Comment 17 (“The record evidence

indicates that BSPC engages in both further manufacturing and reselling activities. Therefore …

we find that it is appropriate to allocate G&A expenses to all company activities”)).

       SeAH’s second argument is that Commerce’s approach of deducting G&A expenses that

do not relate to further manufacturing activities from CEP is contrary to the statute because

“{t}he statute explicitly describes the items that may be deducted from CEP, and does not

include G&A expenses incurred by the U.S. affiliate.” SeAH Comments at 5 (citing 19 U.S.C. §

1677a(d)). Commerce addresses this precise point on remand:

       {W}e disagree with SeAH that the statutory intent was to exclude G&A expenses
       from the calculation of further manufacturing costs that may be deducted from



                                                8
       Case 1:19-cv-00086-JCG Document 131             Filed 09/15/21      Page 13 of 21




        CEP. More importantly, the only portion of G&A expenses that we deducted as
        further manufacturing expenses is the amount of the tolling fee paid for further
        manufacturing activities. As for the portion of G&A expenses at issue in this
        remand, as explained earlier, we treated them as selling expenses of PPA, which
        is SeAH’s selling arm.

Final Remand Determination at 59. As Commerce makes clear, the G&A expenses that are the

subject of this remand properly are treated as selling expenses because PPA’s role is that of a

reseller.

        Commerce’s revised allocation in the Final Remand Determination addresses the Court’s

remand instructions, is in accord with statutory requirements, and is supported by substantial

evidence on the record.

        COMMERCE CORRECTLY INCLUDED INVENTORY VALUATION LOSSES
        IN THE CALCULATION OF SEAH’S G&A EXPENSE RATIO

        In the Final Results, Commerce followed its normal approach and included raw material

and WIP inventory valuation losses in the calculation of SeAH’s total G&A expense ratio. Final

IDM at 83. In its Remand Order, the Court found that Commerce’s determination regarding its

treatment of the inventory valuation losses as G&A expenses was not supported by record

evidence, and remanded the issue to Commerce for further explanation or reconsideration.

Remand Order at 75-76. In its Final Remand Determination, Commerce explains that the

inventory losses were actual, not imputed, expenses, and cites to substantial evidence on the

record demonstrating such treatment in SeAH’s books and records.                Final Remand

Determination at 23-27, 60-66. Commerce’s approach is consistent with its normal practice and

should be upheld.

        The Court held that “Commerce’s decision to include SeAH’s inventory valuation losses

as G&A expenses is not supported by substantial evidence,” stating that:

        It is unclear from the record or from Commerce’s explanation whether the
        inventory valuation losses related to SeAH’s raw materials and work-in-process


                                               9
      Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21    Page 14 of 21




       were expenses. Commerce did not cite record evidence demonstrating that the
       inventory valuation losses became realized costs which it seems would occur only
       if the raw materials and work-in-process were sold.

Remand Order at 74-75. The Court relies on Torrington Co. v. United States, but that case

addressed inventory carrying costs – not inventory valuation losses. Remand Order at 74-75

(citing Torrington Co. v. United States, 20 C.I.T. 632, 640 (1996)) In Torrington, the Court

found that inventory carrying costs should be based on the value of finished goods only, and not

raw materials and WIP. See Torrington, 20 C.I.T. at 641.

       In its Final Remand Determination, Commerce both distinguishes the Court’s decision in

Torrington and demonstrates that the Final Remand Determination is supported by substantial

record evidence. Commerce first states that it “respectfully disagree{s} with the Court’s finding

that Commerce failed to cite relevant record evidence.” Final Remand Determination at 24.

Commerce then provides further explanation and “additional detail that more clearly

demonstrates that the inventory valuation losses are indeed recognized as actual expenses in

SeAH’s normal books and records.” Final Remand Determination at 24.

       Commerce shows that the Torrington case relied on by the Court is not on point because

that case addresses inventory carrying costs, “which are distinct in form and purpose from”

inventory valuation gains and losses.     Final Remand Determination at 24-26.        Commerce

explains the importance of this distinction, stating that “inventory carrying costs … are imputed

adjustments that Commerce makes with the intention to promote the comparability of the U.S.

and comparison market sales prices that are used in Commerce’s antidumping calculations …

relat{ing} only to the finished goods that a respondent sold in these markets.” Final Remand

Determination at 25 (emphasis added). In contrast, Commerce explains that “inventory valuation

gains and losses … are recognized by companies, including SeAH, in their normal books and




                                               10
       Case 1:19-cv-00086-JCG Document 131              Filed 09/15/21     Page 15 of 21




records in compliance with GAAP.” Final Remand Determination at 25 (emphasis added). In

the Remand Order, the Court referred to inventory carrying costs, as did the Court in Torrington.

Remand Order at 74-75. However, SeAH’s inventory carrying costs are not at issue. Rather, the

issue pertains to SeAH’s inventory valuation losses in this case, which, unlike inventory carrying

costs, are actual – not imputed – expenses. See Final Remand Determination at 26. Therefore,

the Court’s reliance on Torrington was misplaced. Remand Order at 74-75.

       Second, Commerce points to record evidence submitted by SeAH regarding its actual

inventory valuation losses, and explains that:

       {T}he key record evidence that SeAH’s inventory valuation losses are actual and
       not imputed expenses is found in SeAH’s audited income statement and in its
       reported reconciliation of the total costs from the income statement to the total
       reported costs. While not a separate line item on SeAH’s income statement, the
       inventory valuation loss can be seen as a component of the company’s total costs
       in the overall reconciliation worksheets and supporting documentation.
       Specifically, SeAH’s overall reconciliation ties the total costs from the audited
       income statement to the total costs broken out by business area. We can then see
       from a review of the specific expense accounts that comprise each business area
       that SeAH recorded the inventory valuation losses under the headquarter business
       area. Because the headquarter business area is a component of the total costs on
       SeAH’s income statement, we can confirm that the inventory valuation losses
       were recognized as expenses on SeAH’s 2017 audited income statement.

Final Remand Determination at 26 (citations omitted). Commerce’s treatment of inventory

valuation losses is based on how they are recorded in SeAH’s audited income statement.

Commerce explains that its approach is dictated by the recognition of these losses as expenses,

noting that “because the raw material and WIP inventory valuation losses were recognized as

expenses by SeAH on its audited income statement, we have continued to include the valuation

losses in the calculation of SeAH’s G&A expense ratio.” Final Remand Determination at 26-27.

       SeAH argues that, because SeAH’s cost calculations used the original historical cost for

the purchased materials, and did not use the lower post-write-down value, such an adjustment for




                                                 11
       Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21     Page 16 of 21




SeAH double-counts the amount of the inventory-value loss. See SeAH Comments at 8. SeAH

further argues that Commerce’s approach is based:

       … on the assumption that the cost of materials used in SeAH’s cost calculations is
       reduced by the amount of the inventory-valuation loss, and that it is therefore
       necessary to add the inventory-valuation loss to SeAH’s costs in order to capture
       the full costs of raw materials. But that assumption is contrary to the evidence on
       the record, to Commerce’s own initial determination, and to this Court’s April 14
       decision, which explicitly held that SeAH captured the full historical cost of
       materials in its cost calculations.

SeAH Comments at 9. SeAH cites to the 2007-2008 review in Circular Welded Pipe from

Korea, in which Commerce held that, “because SeAH did not actually write down its inventory

values and continued to use the actual inventory historical costs in calculating production costs in

its normal books and records, we find that SeAH’s reported costs reasonably reflect the cost of

producing and selling merchandise under consideration.” SeAH Comments at 12-13 (citing

Circular Welded Non-Alloy Steel Pipe from the Republic of Korea: Final Results of the

Antidumping Duty Administrative Review, 75 Fed. Reg. 34,980 (Dep’t Commerce June 21,

2010), accompanying Issues and Decision Memorandum at 17-19 (“Circular Welded Pipe from

Korea Final IDM”).

       Commerce dismisses SeAH’s reference to the decision in Circular Welded Pipe from

Korea as outdated and unrepresentative of Commerce’s approach: “{w}hile SeAH notes a single

instance where Commerce previously excluded raw material and WIP inventory revaluation

gains and losses from a respondent’s reported costs, our normal and more recent practice is to

follow a company’s GAAP-based normal books and records and treat such inventory valuation

gains and losses as period costs.” Final Remand Determination at 63-64.

       Circular Welded Pipe from Korea does not reflect Commerce’s current practice.

Compare Circular Welded Pipe from Korea Final IDM at Comment 2 with, e.g., Certain




                                                12
      Case 1:19-cv-00086-JCG Document 131                Filed 09/15/21     Page 17 of 21




Crystalline Silicon Photovoltaic Products From Taiwan: Final Results of Antidumping Duty

Administrative Review; 2014-2016, 82 Fed. Reg. 31,555 (Dep’t Commerce July 7, 2017),

accompanying Issues and Decision Memorandum at Comment 10 (“We agree that the expenses

related to the loss in inventory devaluation should be included in G&A expenses. While the

Department has at times excluded such adjustments as temporary timing differences, in recent

cases the Department has resorted to its overarching principle of recognizing period expenses

when they are recognized in the company's financial statements”) (“Certain Crystalline Silicon

Photovoltaic Products From Taiwan Final IDM”). SeAH’s claim that there is double-counting

of the inventory valuation loss also fails on its own merits. Commerce devotes several pages to

explaining why SeAH’s claims of double-counting – and the examples SeAH relies on – are

simply wrong. Commerce concludes:

       We disagree with SeAH that by including both the material costs consumed
       during the year and the net year-end adjustment of the cost of materials that
       remain in the inventory (i.e., materials that have not been consumed) under
       Korean GAAP Commerce double counts costs. Rather, the net year-end
       adjustment is comprised of two parts: (1) the beginning of the year reversal of the
       prior year end adjustment (a gain if raw materials were written down at the prior
       year end), which offsets the historical costs of the raw materials that were in
       inventory at the prior year end, but enter production during the current year; and
       (2) the end of the year adjustment to record any impairments in the value of raw
       material inventory on hand at year-end (i.e., raw materials not consumed during
       the year). Thus, the reversal that SeAH makes to return inventory on hand to
       historical cost is effectively a “gain” (or reversal of the provision) and would act
       to offset the fact that those materials entered production at their historical costs.
       The loss taken on the value of raw materials still on hand at year-end is recorded
       separately … Thus, we disagree that there is any double-counting of expenses by
       picking up the net year end adjustment under Korean GAAP.

Final Remand Determination at 64-66.

       SeAH also asserts that Commerce’s approach “reflects a fundamental misunderstanding

of the actual accounting for the inventory-valuation losses,” and proceeds to outline its

inventory-related accounting entries. SeAH Comments at 10-11. SeAH’s arguments must be



                                                13
       Case 1:19-cv-00086-JCG Document 131               Filed 09/15/21     Page 18 of 21




rejected because they would lead to a result that fails to account for SeAH’s actual expenses and

are inconsistent with both Commerce’s established practice and SeAH’s own GAAP-based

books and records. Even if SeAH records inventory valuation gains and losses in a different

account than the one used to calculate costs, the fact remains that inventory valuation losses for

inventories reduced to net realizable values were recognized by SeAH in its audited financial

statements as expenses. See SeAH Comments at 10-11; Final Remand Determination at 26.

These expenses must be accounted for, and because they relate to the general operations of the

company, they are properly included in the G&A expense ratio calculation. This is Commerce’s

established practice.   See, e.g., Certain Carbon and Alloy Steel Cut-To-Length Plate from

Belgium: Final Results of Antidumping Duty Administrative Review; 2016-2018, 85 Fed. Reg.

3,028 (Dep’t Commerce Jan. 17, 2020), accompanying Issues and Decision Memorandum at

Comment 2 (“inventory valuation losses are periodic adjustments, which are related to the

general operations of the company as a whole and should be included in a respondent’s reported

G&A expense ratio calculation”); Certain Hot-Rolled Steel Flat Products from the Republic of

Korea: Final Results of Antidumping Duty Administrative Review; 2016-2017, 84 Fed. Reg.

32,720 (Dep’t Commerce July 9, 2019), accompanying Issues and Decision Memorandum at

Comment 12 (“In calculating a G&A expense ratio, we usually include such period expenses,

i.e., those that are more related to an accounting period and not directly related to manufacturing

merchandise, as they are related to the general operations of the company as a whole … As a

periodic adjustment then, we find that it is appropriate to include UPI’s inventory variance in the

numerator for the company’s G&A expense ratio”); Stainless Steel Wire Rod from the Republic

of Korea: Final Results of Antidumping Duty Administrative Review, 69 Fed. Reg. 19,153 (Dep’t

Commerce Apr. 12, 2004), accompanying Issues and Decision Memorandum at Comment 7




                                                14
       Case 1:19-cv-00086-JCG Document 131              Filed 09/15/21    Page 19 of 21




(“we have continued to include Dongbang's loss on the valuation of inventory in the G&A

expenses used to calculate its G&A expense ratio”); Certain Crystalline Silicon Photovoltaic

Products From Taiwan Final IDM at Comment 10.

       As instructed by the Court, Commerce’s Final Remand Determination provides further

explanation of its decision to include SeAH’s inventory valuation losses as they pertained to raw

materials and WIP in the calculation of SeAH’s total G&A expenses. Commerce’s decision is

supported by substantial evidence on the record, is consistent with Commerce’s established

practice, and fully complies with the Remand Order.

       CONCLUSION

       As demonstrated above, the Final Remand Determination provides a thorough

explanation of Commerce's methodologies and rationale supporting its decisions with respect to

(1) its application of PPA’s G&A expense ratio; and (2) its treatment of SeAH’s inventory

valuation losses.

       Commerce’s Final Remand Determination is based on substantial evidence on the record

and in accordance with law. Maverick Tube Corporation, Tenaris Bay City, Inc., and IPSCO

Tubulars Inc. respectfully request that the Court reject SeAH’s comments and affirm the Final

Remand Determination with regard to these two issues.




                                               15
     Case 1:19-cv-00086-JCG Document 131    Filed 09/15/21     Page 20 of 21




                                 Respectfully submitted,


                                 /s/ Gregory J. Spak
                                 Gregory J. Spak
                                 Frank J. Schweitzer
                                 Kristina Zissis
                                 Matthew W. Solomon

                                 White & Case LLP
                                 701 Thirteenth Street, N.W.
                                 Washington, D.C. 20005
                                 202-626-3500

                                 Counsel to Defendant-Intervenors Maverick Tube
                                 Corporation, Tenaris Bay City, Inc., and IPSCO
                                 Tubulars Inc.


Dated: September 15, 2021




                                   16
      Case 1:19-cv-00086-JCG Document 131            Filed 09/15/21   Page 21 of 21




                             CERTIFICATE OF COMPLIANCE

       I, Gregory J. Spak, certify that the attached brief complies with the word limitation

requirement, as stated in the Standard Chambers Procedures. The word count for the Comments

of Defendant-Intervenors Maverick Tube Corporation, Tenaris Bay City, Inc., and IPSCO

Tubulars Inc. in Support of Commerce’s Final Remand Determination, as computed by the

White & Case word processing system (Microsoft Word 2016), is 4,697 words.




                                          /s/ Gregory J. Spak
                                          Gregory J. Spak
